DETAILED ACTION

Response to Amendment
Claims 1-20 are pending in the application, with claims 1-4 currently withdrawn.  Previous grounds of rejection have been maintained for claims 5-10 with newly added claims 11-20 newly rejected.  Previous provisional ODP rejections have also been maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0315061) in view of Malay et al. (US 6,468,691).
Regarding claims 5, 7 and 11-12, Wang discloses in Figs 1-12, a battery ([0032]), comprising: a housing ([0032]) enclosing an interior space (Fig 1), the housing including a metallic cup-shaped first housing part (ref 1, [0032]) and a metallic second housing part (ref 3, [0032]), the cup-shaped first housing part (ref 1) including a circular or oval bottom (ref 1a, Fig 1, [0032]) and a ring-shaped side wall (refs 1b+c, Fig 1, [0032]), the bottom (ref 1a, Fig 1, [0032]) and the ring-shaped side wall (refs 1b+c, Fig 1, [0032]) of the cup-shaped first housing part (ref 1) each have an inside (Fig 1, [0032]) and an outside (Fig 1, [0032]); a composite body ([0033]) arranged in the interior space (Fig 1), the composite body ([0033]) including a positive electrode (ref 4), a negative electrode (ref 5), a separator (ref 6), and an electric conductor ([0035]) electrically connected to 
Wang does not explicitly disclose an electrically conductive covering that covers the inside of the bottom of the cup-shaped first housing part, the electric conductor covering consisting of aluminum or aluminum alloy.
Malay et al. discloses in Figs 1-15, a button (Figs 2-3) battery (Abstract) including a cup (ref 24) coated with aluminum (C7/L2).  This configuration enhances resistance to internal materials, resisting corrosion and enhancing conductivity (C6/L64-67 – C7/L1-7).
Malay et al. and Wong are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the aluminum layer disclosed by Malay et al. onto the inside of the cup shaped housing of Wong to enhance resistance to internal materials, resisting corrosion and enhancing conductivity, thereby enhancing overall battery performance.

Regarding claim 6, modified Wang discloses all of the claim limitations as set forth above and also discloses the composite body includes the electrodes (refs 4, 5) in rolled form (Fig 8, [0033]), and wherein the electrodes (refs 4, 5) are configured so as to be able to reversibly incorporate and release lithium ions ([0035]).

Regarding claim 8, modified Wang discloses all of the claim limitations as set forth above and also discloses electrodes (refs 4, 5) each comprise a current collector ([0035]) which is partly covered with a respective active material ([0035]), and wherein the current conductor ([0035]) is a part of one of the current collectors ([0035]) is not covered ([0035], uncoated area) with the respective active material ([0035]).

Regarding claim 9, modified Wang discloses all of the claim limitations as set forth above and also discloses the cup-shaped first housing part (ref 1) includes steel or stainless steel ([0032]), and wherein the outside (Fig 1, [0032]) of the cup-shaped first housing part (ref 1) is covered with a layer of nickel ([0032]).

Regarding claim 10, modified Wang discloses all of the claim limitations as set forth above and also discloses the second housing part (ref 3) has a cup-shaped configuration (Fig 1), and wherein the battery ([0032]) is a button cell (Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0315061) in view of Malay et al. (US 6,468,691) as applied to claim 5 above, and further in view of Kaun (US 2003/0013007).
Regarding claim 13, modified Wang discloses all of the claim limitations as set forth above but does not explicitly disclose the electrically conductive covering comprises a polymer core coated with Al, Cr, Sn, and/or an alloy thereof.
Kaun discloses in Figs 1-17, a button type battery ([0072]) including a container comprising aluminum metallized polymer ([0080]).  This configuration reduces battery weight while also weighing battery chemistry and material considerations.
Kaun and Wang are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the conductor covering of Wang as comprising aluminum metallized polymer material as disclosed by Kaun to reduce battery weight and battery chemistry considerations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0315061) in view of Malay et al. (US 6,468,691) as applied to claim 5 above, and further in view of Chiang et al. (US 2017/0093053).
Regarding claim 13, modified Wang discloses all of the claim limitations as set forth above but does not explicitly disclose the electrically conductive covering comprises a polymer core coated with Al, Cr, Sn, and/or an alloy thereof.

Chiang et al. and Wang are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the conductor covering of Wang as comprising aluminum-polymer composite material as disclosed by Chiang et al. to enhance battery conductivity and strength.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0315061) in view of Malay et al. (US 6,468,691) as applied to claim 5 above, and further in view of Kimura et al. (US 2002/0182492).
Regarding claims 14-20, modified Wang discloses all of the claim limitations as set forth above but does not explicitly disclose the electrically conductive covering is a disc, wherein the electrically conductive covering is welded to the bottom of the cup-shaped first housing part via a circumferential weld seam extending along a periphery of the disc, the electrically conductive covering is configured to hermetically shield the bottom of the cup-shaped first housing part from electrolyte present in the interior space, the electrically conductive covering completely covers the bottom of the cup-shaped first housing part, the disc is a circular or oval disc that completely covers the bottom of the cup-shaped first housing part, wherein the electrically conductive covering is welded to the bottom of the cup-shaped first housing part via a resistance welded joint, an 
Kimura et al. discloses in Figs 1-4, a button type battery ([0002]) including a disc shaped conductor ([0053]) resistance welded circumferentially ([0053]) to a bottom of a cup shaped circular container ([0053]).  The disc covering an entirety of a bottom of the container ([0053]).  This configuration enhances battery conductivity, performance, and leak strength ([0002], [0010], [0011]).
Kimura et al. and Wang are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the disc conductor welded to an entire bottom container surface as disclosed by Kimura et al. into the structure of Wang to enhance battery conductivity, performance, and leak strength.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 and 13 of copending Application No. 16/850,008 in view of Malay et al. (US 6,468,691). Regarding the instant claims, the ‘008 Application discloses all of the instant claim limitations but does not explicitly disclose an electrically conductive covering that covers the inside of the bottom of the cup-shaped first housing part, the electric conductor covering including aluminum or aluminum alloy.
Malay et al. discloses in Figs 1-15, a button (Figs 2-3) battery (Abstract) including a cup (ref 24) coated with aluminum (C7/L2).  This configuration enhances resistance to internal materials, resisting corrosion and enhancing conductivity (C6/L64-67 – C7/L1-7).
Malay et al. and Application ‘008 are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the aluminum layer disclosed by Malay et al. onto the inside of the cup shaped housing of Application ‘008 to enhance resistance to internal materials, resisting corrosion and enhancing conductivity, thereby enhancing overall battery performance 
This is a provisional nonstatutory double patenting rejection.

Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 of copending Application No. 17/064,743 in view of Malay et al. (US 6,468,691).  Regarding the instant claims, the ‘743 Application discloses all of the instant claim limitations but does not explicitly 
Malay et al. discloses in Figs 1-15, a button (Figs 2-3) battery (Abstract) including a cup (ref 24) coated with aluminum (C7/L2).  This configuration enhances resistance to internal materials, resisting corrosion and enhancing conductivity (C6/L64-67 – C7/L1-7).
Malay et al. and Application ‘743 are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the aluminum layer disclosed by Malay et al. onto the inside of the cup shaped housing of Application ‘743 to enhance resistance to internal materials, resisting corrosion and enhancing conductivity, thereby enhancing overall battery performance 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicants argue Wang and Malay do not disclose a conductive covering welded to a bottom of the cup shaped first housing part.  Applicants further argue Malay merely discloses battery container parts coated/plated with various materials.
However, it is noted that Wang discloses components welded to a bottom of a button battery container/casing ([0035]).  The welded components include an electrode .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725